Citation Nr: 0702426	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include acute anxiety 
reaction and dysthymia, claimed as depression.  

2.  Entitlement to service connection for emphysema.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to March 
1974.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

For purposes of clarity, the claims of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for acute anxiety reaction and dysthymia, 
claimed as depression, have been combined as on the title 
page of this decision.  

The issues of entitlement to service connection for an 
acquired psychiatric disorder and emphysema are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Veterans Benefits Administration (VBA) Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2000, the RO determined that new and material 
evidence had not been submitted that warranted reopening the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The veteran was notified of these 
procedural appellate rights by an August 2000 letter; 
however, he did not appeal the decision.  

2.  Evidence submitted since the August 2000 rating decision 
was not previously submitted, related to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  




CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder 
has been received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006) (regarding additional 
VCAA notice requirements).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, a determination that is entirely favorable to the 
veteran.  As such, no further action is required to comply 
with the VCAA and its implementing regulations as to the 
veteran's application to reopen his claim.  The Board will 
defer, however, addressing the merits of the claim for 
service connection (including VCAA compliance) pending 
further development as set out in the REMAND following this 
decision.

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Service Connection for an Acquired Psychiatric 
Disorder 

VA has revised its definition of what constitutes "new and 
material evidence."  This change applies prospectively to all 
requests to reopen that are made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-45,630 (Aug. 29, 2001) [now codified 
at 38 C.F.R. § 3.156(a) (2005)].  Because the appellant filed 
the pending request to reopen his claim after that date (in 
August 2004), this regulatory change is applicable to the 
appeal.  The Board will accordingly review this claim under 
the revised criteria for the analysis of a request to reopen 
a claim for service connection based upon the receipt of new 
and material evidence.

This claim was last denied in an August 2000 rating decision.  
The veteran did not appeal that determination.  Accordingly, 
that decision became final.  38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

In August 2004, the veteran filed a request to reopen this 
claim.  In a December 2004 rating decision, the RO declined 
to reopen the claim.  The veteran subsequently and timely 
appealed this matter to the Board.  The Board, however, must 
make its own determination as to whether any newly received 
evidence warrants a reopening of the veteran's claim.  This 
is important, because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  When a claimant seeks to reopen 
a final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In support of the veteran's request to reopen his claim, 
several new documents have been associated with the claims 
folder since the last final VA decision issued in August 
2000.  These documents were not available to or evaluated by 
agency decisionmakers in the past.  Accordingly, the Board 
finds these documents to be new evidence.  As noted, however, 
this does not end the inquiry, as the Board must still 
determine whether any of this new evidence is also material.

To that end, the Board has determined that, at the least, the 
January 2006 document, a VA physician's statement regarding 
the onset of the veteran's psychiatric disorder is material 
to the veteran's claim.  Information contained in this report 
purports to confirm the veteran's psychiatric condition 
preexisted service.  The Board finds that this information is 
material evidence relating to an unestablished fact necessary 
to substantiate the claim, namely, whether the veteran's 
psychiatric disorder(s) preexisted service and was aggravated 
therein.  Furthermore, this opinion is not cumulative or 
redundant of evidence previously of record, and certainly 
raises a reasonable possibility of substantiating the claim.  
The prior final determination in this matter did not comment 
as to whether the veteran's psychiatric condition preexisted 
service and as to if any such condition was aggravated 
therein.  See 38 U.S.C.A. §§ 1101, 1110, 1111 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).  
This January 2006 statement, however, provides support for 
such a finding.  Justus, supra.  The Board therefore finds 
that new and material evidence has been received to support a 
reopening of this matter, but will remand the underlying 
claim for service connection to the RO for the completion of 
additional development prior to any appellate review.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include acute anxiety reaction and 
dysthymia/depression is reopened; to this extent only, the 
appeal is granted.  


REMAND

As noted above, the Board determined that there was new and 
material evidence to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
acute anxiety reaction and dysthymia, claimed as depression.  

Under the provisions of VCAA, VA's duty to assist includes 
obtaining recent medical records and thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 C.F.R. 
§ 3.159(b)(c)(4) (2006).  In this case, a VA examiner has not 
evaluated the veteran's condition in detail, nor provided an 
opinion as to whether any psychiatric condition preexisted 
service, and, if so, whether such was aggravated therein.  

Additionally, the veteran contends that service connection is 
warranted for emphysema.  The Board notes that he was seen on 
numerous occasions during service for respiratory complaints 
to include coughing, chest congestion, and dyspnea.  Post 
service, he was admitted to a private facility a few days 
after service separation for acute and chronic bronchitis 
which was described as recurrent and long standing.  Post 
service records in recent years (late 1990s to the present 
day) reflect various respiratory diagnoses, to include 
emphysema and chronic obstructive pulmonary disease (COPD).  
When examined by VA in February 1999, the veteran said that 
he was diagnosed with emphysema in the late 1980s.  

While no medical evidence showing a relationship between 
inservice and post service respiratory complaints has been 
submitted, the veteran's inservice treatment for various 
respiratory complaints, his treatment just days after service 
for recurrent and long-standing bronchitis, and post service 
diagnoses of various respiratory conditions, raises 
significant medical questions regarding the onset of any 
disability which are best addressed by medical personnel.  

Accordingly, more definitive medical evidence on several 
questions will be obtained.  Specifically, VA examiners are 
requested to address the questions of etiology of current 
psychiatric and lung disorders, to include emphysema.  These 
opinions are necessary before the claims can be properly 
adjudicated on the merits.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving 
medical questions).  The current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
fulfill the statutory duty to assist.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  The Board is confident the RO will assure 
that all VCAA requirements are satisfied.  The matter is 
REMANDED to the RO for the following action:
1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2005), and 
any other applicable legal precedent.  
Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
The VBA AMC should also specifically 
request that he provide any evidence in 
his possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and (b) 
(West 2002 & Supp. 2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO 
should also ensure that any supplemental 
VCAA notice is in compliance with the 
guidance set forth in Dingess/Hartman.  A 
record of this notification must be 
incorporated into the claims file.  

2.  The AMC should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for his 
psychiatric or respiratory conditions, on 
appeal.  Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran is 
to be informed of any records that could 
not be obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

3.  After completion of #1 and #2 above, 
the AMC should arrange for an appropriate 
VA examination to determine the nature and 
etiology of current psychiatric 
disorder(s).  The examiner is required to 
provide an opinion as to whether it is as 
least as likely as not that any 
psychiatric disability is related to 
active duty, or, if preexisting service, 
whether it is as least as likely as not 
that this disability was aggravated 
therein beyond the natural progress of the 
disorder during service.  

4.  Also, the AMC should arrange for an 
appropriate VA examination to determine 
the nature and etiology of current 
respiratory disorder(s), to include 
emphysema.  The examiner is required to 
provide an opinion as to whether it is as 
least as likely as not that any 
respiratory disability is related to 
active duty, or, if preexisting service, 
whether it is as least as likely as not 
that this disability was aggravated 
therein beyond the natural progress of the 
disorder during service.  

The claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the examinations.  
The examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

5.  After undertaking any necessary 
development in addition to that specified 
above, the AMC should readjudicate the 
issues of service connection for an 
acquired psychiatric disorder, to include 
acute anxiety reaction and dysthymia, 
claimed as depression, and for emphysema.  
If any benefit requested is not granted to 
the veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all applicable criteria 
pertinent to the veteran's claims, which 
have not been previously provided in the 
statement of the case or SSOC.  A 
reasonable period of time for a response 
should be afforded.  

Thereafter the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


